Citation Nr: 1437063	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  12-00 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from April 1963 to March 1967.

This case comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for anxiety disorder and assigned a 10 percent rating effective February 23, 2007.  In a December 2011 statement of the case, the RO increased the rating to 30 percent effective the date of service connection.  In a June 2012 supplemental statement of the case, the RO denied the raised claim for a total disability rating based on individual unemployability (TDIU).  

In September 2013, the Veteran testified at a Board hearing via videoconference.  Later that month, he submitted additional evidence with a waiver of RO review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

At the September 2013 hearing, the Veteran asserted that the March 2011 VA examination is inadequate in part as the assigned global assessment of functioning (GAF) score greatly differed from those in the VA and private medical records.  

VA medical records in the claims file show GAF scores between 45 and 51.  GAF scores in the range of 51 to 60 indicate moderate symptoms or moderate difficulty in social or occupational functioning, and GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., "no friends, unable to keep a job").  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Private medical records show a GAF score of 40, which indicates some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  DSM-IV.  The VA examination report shows a GAF score of 68, which indicates some mild symptoms or some difficulty in social or occupational functioning, but generally functioning "pretty well" and having some meaningful interpersonal relationships.  DSM-IV.  While the GAF score is not dispositive of the case, it is indicative of the Veteran's disability picture.  With such varying GAF scores, the Veteran should be afforded a new VA examination to determine the current severity of his anxiety disorder and to reconcile the GAF scores of record.  

Also, September 2012 and June 2013 VA treatment notes dated since the March 2011 VA examination show an increase in the Veteran's nightmares.  As they may indicate a worsening of his anxiety disorder, and as over three years have passed since the VA examination, there is additional justification for a new VA examination.  

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through September 2013.  Thus, any treatment notes since that time should be obtained.  Also, the January 2013 supplemental statement of the case cites as evidence VA treatment notes from July 2012 to November 2012.  However, some of the July 2012 and November 2012 treatment notes are not in the claims file, the Veteran's Virtual VA electronic claims file, or the Veterans Benefits Management System paperless claims processing system.  To ensure a complete record, the AOJ should obtain all treatment notes from the months of July 2012 and November 2012.

Lastly, as the remand of the above claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the latter claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Also, while a May 2012 letter provided general notice to the Veteran as to how to substantiate a claim for a TDIU, a more specific notice should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a notice letter on the issue of entitlement to a TDIU.

2.  Obtain any VA treatment records since September 2013 and those from the months of July 2012 and November 2012.

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his anxiety disorder.  The examiner should review the claims folder and note that review in the report.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should also indicate the degree of social and occupational impairment due to anxiety disorder and describe the Veteran's symptoms.  The examiner should also attempt to reconcile the GAF scores of record ranging from 40 to 68.  A rationale for all opinions should be provided.

4.  Then, readjudicate the claims, with consideration of all evidence added to the claims fie since the issuance of the January 2013 supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

